Sullivan, Judge:
This is a petition for the remission of additional duties. The record shows that the petitioner, an American corporation, is wholly owned by the manufacturer and exporter, that it acts as the outlet in this country for its *404products, and that this relationship has been in effect for many years. The first witness was the broker who had been making the entries for the importer for the past twenty years. He testified that he never conferred with anyone or made any inquiry about market value prior to entry, merely filing the invoice as he received it from the petitioner. This had been his practice for many years. The vice president of the petitioning company was the next witness. He also testified that he made no independent investigation as to whether or not there had been any changes in the market values of the articles imported by his company.
The unit values of the merchandise which was advanced in value on final appraisement were not in controversy, the whole issue being one of discount. The record indicates that there were varying discounts prevailing at the time of the' importations covered by this petition. It seems to us that these facts could easily have been obtained by the petitioning company from its principal abroad. We do-not believe due diligence was exercised in relation to these importations. The petition is therefore dismissed.